United States Court of Appeals,

                             Fifth Circuit.

                              No. 93-1390.

                  Leroy GRIFFIN, Plaintiff-Appellant,

                                    v.

                  CITY OF DALLAS, Defendant-Appellee.

                             July 26, 1994.

Appeal from the United States District Court for the Northern
District of Texas.

Before JOHNSON, GARWOOD, and JOLLY, Circuit Judges.

     SAM D. JOHNSON, Circuit Judge:

     Appellant Leroy Griffin, a Dallas, Texas, police officer filed

a Title VII charge against the City of Dallas on May 14, 1990,

claiming   that    the   Dallas    Police   Department   had   wrongfully

discharged him.      Mr. Griffin, an African American, filed this

discrimination     charge   with   the   Equal   Employment    Opportunity

Commission ("EEOC" or "Commission") 275 days after his discharge.

The EEOC later issued Mr. Griffin a right-to-sue letter.              Mr.

Griffin thereafter brought this cause of action against the city in

the federal district court for the Northern District of Texas. The

City of Dallas moved for summary judgment.           It argued that Mr.

Griffin's claim was untimely, having been filed outside the 180-day

time frame outlined in section 706(e) of the Civil Rights Act.        The

district court agreed and granted summary judgment in the city's

favor.   Mr. Griffin appeals.      We now reverse and remand for trial

on the merits.

                              I. Background

                                     1
     The Dallas Police Department hired Leroy Griffin as a police

officer on August 31, 1973.    Almost sixteen years later, on July

28, 1989, the city terminated Mr. Griffin's employment.                Mr.

Griffin attributed his dismissal to his race, as opposed to any

misconduct.   He therefore filed a charge of race discrimination

with the EEOC on May 14, 1990—275 days after his discharge.

Although Mr. Griffin did not physically file a charge with the

Texas Commission on Human Rights ("TCHR"), he addressed his charge

to both the EEOC and the TCHR and marked a box which stated, "I

also want this charge filed with the EEOC."          The EEOC notified Mr.

Griffin of his right to sue the city on February 11, 1992.          On May

6, 1992, Mr. Griffin commenced this race discrimination action in

federal district court.

     The City of Dallas filed a motion for summary judgment,

contending that section 706(e) of Title VII required Mr. Griffin to

file his claim with the EEOC no later than 180 days after the

alleged unlawful dismissal.    Because Mr. Griffin filed his claim

with the EEOC 275 days after his dismissal—ninety-five days beyond

that 180-day limitations period—the city argued that Mr. Griffin's

claim was time-barred.

     Counsel for Mr. Griffin directed the district court to that

part of section 706(e) which extends the limitations period to 300

days if a claim is also filed with a state or local fair employment

practice   ["FEP"]   agency.   Mr.       Griffin's   counsel   proffered   a

Worksharing Agreement in which the TCHR had designated the EEOC as

its agent for receiving Title VII claims.        In that same agreement,


                                     2
the TCHR waived jurisdiction over any Title VII charges filed with

the EEOC after 180 days but before 300 days after the date of the

alleged Title VII violation.   Mr. Griffin contended that under the

Worksharing Agreement, the filing of his claim with the EEOC

constituted a filing of the claim with the TCHR and triggered the

section 706(e), 300-day limitations period.     The district court

disagreed.    It therefore granted the city's motion for summary

judgment.    Mr. Griffin appeals.

                           II. Discussion

A. Compliance with Section 706(e)—Institution of State Proceedings

      This is the fourth in a series of cases in which this Court

has been called upon to delineate the relationship between the TCHR

and the EEOC and, in light thereof, to define the limitations

requirements of section 706(e) of the Civil Rights Act.    Section

706(e) reads, in pertinent part, as follows:

     A charge under this section shall be filed [with the EEOC]
     within one hundred and eighty days after the alleged unlawful
     employment practice occurred ..., except that in a case of an
     unlawful employment practice with respect to which the person
     aggrieved has initially instituted proceedings with a State or
     local agency with authority to grant or seek relief from such
     practice or to institute criminal proceedings with respect
     thereto upon receiving notice thereof, such charge shall be
     filed [with the EEOC] by or on behalf of the person aggrieved
     within three hundred days after the alleged unlawful
     employment practice occurred.

42 U.S.C. § 2000e-5(e)(1).   Under the clear terms of this statute,

a charge of discrimination must be filed with the EEOC within 180

days after the occurrence of the alleged discriminatory practice

unless the complainant has instituted proceedings with a state or

local FEP agency. If the complainant has instituted state or local


                                    3
proceedings, the limitations period for filing such a charge with

the EEOC extends to 300 days.

      In Mennor v. Fort Hood National Bank, this Court ruled that

the 300-day filing period set forth in section 706(e) applies

regardless whether state proceedings are timely filed under state

or local law.      829 F.2d 553, 554 (5th Cir.1987).              In our second

section 706(e) case, Urrutia v. Valero Energy Corp., we held that

a nominal filing with the proper state or local agency is all that

is required to institute proceedings under the terms of section

706(e).      841 F.2d 123, 125 (5th Cir.1988), cert. denied, 488 U.S.
829, 109 S. Ct. 82, 102 L. Ed. 2d 59.           We decided in Urrutia that this

nominal-filing requirement was satisfied when the EEOC transmitted

a copy of the charge to the TCHR.            We concluded that the complaint

there, filed with the EEOC within the 300-day period set forth in

section 706(e), was timely.       Id.   We reaffirmed our Urrutia holding

one   year    later   in   Washington       v.   Patlis,   868 F.2d 172   (5th

Cir.1989).

      In this, the fourth section 706(e) case, we must determine

whether the EEOC's acceptance of Mr. Griffin's discrimination

charge    satisfied        Urrutia's    nominal-filing       requirement      and

instituted proceedings with the TCHR.              Because the EEOC received

Mr. Griffin's charge as TCHR's agent, we hold that the EEOC's

acceptance of that charge satisfied both requirements.

      In August 1989, the TCHR and the EEOC entered a Worksharing

Agreement which was designed "to minimize duplication of effort in

the processing of charges and to achieve maximum consistency of


                                        4
purpose and results."1    Worksharing Agreement § 1(a).   The TCHR

designated the EEOC as its limited agent for receiving charges in

section 2(a) of the Worksharing Agreement:     "The [TCHR] by this

agreement designates and establishes the EEOC as a limited agent of

the [TCHR] for the purpose of receiving charges on behalf of the

[TCHR] and EEOC agrees to receive such charges."       Worksharing

Agreement § 2(a).

     Under the plain terms of this agreement, when Mr. Griffin

filed his discrimination complaint with the EEOC—a complaint which

was also addressed to the TCHR—the EEOC accepted that complaint,

not only for its own purposes, but also for the purposes of the

TCHR.    Hence, upon the EEOC's receipt of the complaint, the TCHR,

for all legal and practical purposes, received the complaint.   As

in Urrutia, we hold here that once the TCHR received Mr. Griffin's

complaint, even if only nominally, proceedings were instituted

within the meaning of section 706(e).     The institution of state

proceedings extended the statute of limitations to 300 days.

B. Compliance with Section 706(c)—Termination of State Proceedings


     1
      Congress empowered the EEOC to enter into such agreements
in the Civil Rights Act. 42 U.S.C. § 2000e-4(g)(1) states that
the EEOC "shall have power to cooperate with and, with their
consent, utilize regional, State, local, and other agencies, both
public and private, and individuals." Section 2000e-8(b) expands
upon the authority granted in § 2000e-4(g)(1). That section
provides that the EEOC "may enter into written agreements with
such State or local agencies and such agreements may include
provisions under which the Commission shall refrain from
processing a charge in any cases or class of cases specified in
such agreements or under which the Commission shall relieve any
person or class of persons in such State or locality from
requirements imposed under this section." 42 U.S.C. § 2000e-
8(b).

                                  5
      Although we hold that proceedings were, in fact, instituted

by the TCHR pursuant to section 706(e), that finding does not end

our inquiry. We must next determine whether Mr. Griffin instituted

proceedings with the EEOC pursuant to section 706(c).   While it is

true that Mr. Griffin physically presented a written claim of

discrimination to the EEOC in its Dallas, Texas, office, section

706(c) provides that no charge may be filed with the EEOC unless

one of two events occurs:   1) the expiration of sixty days after

state or local proceedings were instituted or 2) the termination of

those state or local proceedings.    When the EEOC receives a charge

prior to the expiration of the sixty days and prior to the

termination of the state or local proceedings, the EEOC merely

holds that charge in " "suspended animation' " until one of the two

triggering events transforms the receipt of the charge into the

filing of the charge.   Equal Employment Opportunity Commission v.

Commercial Office Products Co., 486 U.S. 107, 111, 108 S. Ct. 1666,

1669, 100 L. Ed. 2d 96 (1988) (quoting Love v. Pullman Co., 404 U.S.
522, 525-26, 92 S. Ct. 616, 618-19, 30 L. Ed. 2d 679 (1972)).

     In this case, as in Washington v. Patlis, sixty days beyond

the initiation of the state proceedings extends past the 300-day

limitations period.   Mr. Griffin's complaint, therefore, if at all

timely, can so be only if the state proceedings were terminated

before the 300-day limitations period expired.    Upon review of the

TCHR-EEOC Worksharing Agreement and applicable case law, we find

that the state proceedings were instantaneously terminated upon Mr.

Griffin's filing of his charge with the EEOC.


                                 6
     The TCHR waived its exclusive jurisdiction over Mr. Griffin's

charge, indeed over "[a]ll charges covered under Title VII which

[were] received by EEOC beyond 180 days but before 300 days after

the date of the alleged violation."          Worksharing Agreement §§

4(c)(7), 4(d).       The TCHR additionally conferred upon the EEOC

exclusive responsibility for such charges.       Id. at § 4(c)(7).    In

Urrutia, this Court recognized that the waiver provision there

became   effective    when   the   parties   entered   the   Worksharing

Agreement.    See Urrutia, 841 F.2d at 125 ("Under terms of the

Worksharing Agreement, the TCHR had already agreed that the EEOC

was to have exclusive responsibility for processing all claims

filed between 180 days and 300 days after alleged violations of

Title VII."   (emphasis added)).     The State therefore needed to do

nothing more to execute its waiver.

     Determining the effect of such waiver provisions, the Supreme

Court, in Commercial Office Products, ruled that a state FEP

agency's waiver of its exclusive jurisdiction over discrimination

charges accomplishes three things: A waiver effectively terminates

state proceedings within the meaning of section 706(c).        It allows

the EEOC to deem the charge filed, and it permits the EEOC to

process the charge immediately. 486 U.S. at 112, 108 S.Ct. at

1669-70. In light of our ruling in Urrutia and the Supreme Court's

decision in Commercial Office Products, we now hold that the TCHR's

waiver of jurisdiction over Mr. Griffin's charge, and indeed over

all charges filed after 180 days but before 300 days following the

alleged discriminatory event, was self-executing.            The waiver


                                    7
instantaneously transformed the EEOC's receipt of Mr. Griffin's

charge into a filing of that charge and authorized the EEOC to

initiate proceedings on that charge immediately.

       Our holding is consistent with the EEOC's construction of

waiver    provisions    in    such     Worksharing     Agreements.        In     the

regulations which interpret its Title VII authority, the Commission

has determined that when a discrimination charge "on its face

constitutes a charge within a category of charges over which the

FEP agency has waived its rights to the period of exclusive

processing   ...,    the     charge    is    deemed   to   be   filed   with     the

Commission    upon     receipt    of    the     document."        29    C.F.R.    §

1601.13(a)(4)(ii)(A).         According to the EEOC, "[s]uch filing is

timely if the charge is received within 300 days from the date of

the alleged violation."        Id.

       This construction is in consonance with the purposes of Title

VII.   As the Commercial Office Products Court recognized, Congress

created the sixty-day, exclusive-jurisdiction period to afford

states the first opportunity to handle discrimination complaints

which arise within their provinces. 486 U.S. at 118, 108 S.Ct. at

1672-73.     States' jurisdiction, though exclusive, is entirely

voluntary.    If states do not want exclusive—or any—jurisdiction,

they are free to relinquish it.             The only consequence is that the

EEOC may then intervene sans delay.             Id.

       Today's holding brings this Circuit in line with the Fourth,

Seventh, Eighth, Ninth, and Eleventh Circuits, each of which has

ruled that such waivers are self-executing, permitting the EEOC to


                                         8
commence proceedings when the charge is filed.   See Worthington v.

Union Pacific Railroad, 948 F.2d 477 (8th Cir.1991);    Sofferin v.

American Airlines, Inc., D.J., 923 F.2d 552 (7th Cir.1991);   Equal

Employment Opportunity Commission v. Techalloy Maryland, Inc., 894
F.2d 676 (4th Cir.1990);    Griffin v. Air Products and Chemicals,

Inc., 883 F.2d 940 (11th Cir.1989);    Green v. Los Angeles County

Superintendent of Schools, 883 F.2d 1472 (9th Cir.1989).

                           III. Conclusion

     Because the EEOC accepted Mr. Griffin's complaint as TCHR's

agent, Mr. Griffin instituted state proceedings within the meaning

of section 706(e) of the Civil Rights Act.       The institution of

those proceedings extended the limitations period to 300 days. The

TCHR's waiver of its exclusive jurisdiction over Mr. Griffin's

claim terminated the state proceedings when Mr. Griffin filed his

claim with the EEOC.   Because Mr. Griffin filed his claim within

the 300-day period, the State's waiver conferred upon the EEOC the

authority to process the claim immediately.      The district court

erred in holding otherwise.

     We REVERSE and REMAND for trial on the merits.




                                  9